IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           August 20, 2009
                                     No. 08-60926
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

PEDRO JULIAN PEREZ AJPOP

                                                   Petitioner

v.

ERIC H HOLDER, JR, US ATTORNEY GENERAL

                                                   Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                 BIA No. A88 059 484


Before JOLLY, BARKSDALE, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Pedro Julian Perez Ajpop petitions for review of an order of the Board of
Immigration Appeals (BIA) affirming the immigration judge’s decision to deny:
(1) his request for asylum and withholding of removal under the Immigration
and Nationality Act (INA), and (2) relief under the Convention Against Torture
(CAT). Ajpop contends only that the BIA erred in determining that he had not



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                   No. 08-60926

established entitlement to asylum and withholding of removal under the INA.
(Restated, Ajpop has failed to brief any issues related to the BIA’s rejection of his
CAT claim. Accordingly, those issues are waived. See Rodriguez v. INS, 9 F.3d
408, 414 n.15 (5th Cir. 1993); Calderon-Ontiveros v. INS, 809 F.2d 1050, 1052
(5th Cir. 1986).)
      A BIA decision that a petitioner is not eligible for asylum or withholding
of removal under the INA is upheld if it is supported by substantial evidence.
See Chun v. INS, 40 F.3d 76, 78-79 (5th Cir. 1994). The substantial-evidence
standard mandates affirming the BIA’s decision “unless the evidence compels a
contrary conclusion”. Carbajal-Gonzalez v. INS, 78 F.3d 194, 197 (5th Cir.
1996).
      The record reflects that the harm alleged by Ajpop, which may fairly be
characterized as insults and threats made by individuals who did not act under
official sanction, and whose dispute with Ajpop involved personal matters, is
insufficient to establish the requisite past persecution. See Eduard v. Ashcroft,
379 F.3d 182, 188, 190 (5th Cir. 2004); see also Thuri v. Ashcroft, 380 F.3d 788,
792-93 (5th Cir. 2004). Additionally, the record lacks “specific, detailed facts
showing a good reason to fear that [Ajpop] will be singled out for persecution” if
he is returned to Guatemala. Faddoul v. INS, 37 F.3d 185, 188 (5th Cir. 1994)
(quoting Zulbeari v. INS, 963 F.2d 999, 1000 (7th Cir. 1992)) (emphasis in
original).
      In the light of these factors, the BIA’s decision concerning Ajpop’s INA
claims is supported by substantial evidence, and the record does not compel a
contrary conclusion. See Carbajal-Gonzalez, 78 F.3d at 197.
      DENIED.




                                         2